ORDER
PER CURIAM.
Natural mother, L.D.M., appeals from the judgment of the Circuit Court of Harrison County, Missouri, which terminated her parental rights to her minor child, *347Q.J.M. In her sole point on appeal, she claims that the juvenile court’s findings under section 211.447.4(3)(a) were insufficient in that the findings did not identify the social service plan or the terms of the plan, nor did the court’s findings identify the extent of her compliance with a social service plan.
We conclude that the juvenile court's findings were sufficient and affirm the judgment terminating Mother’s parental rights to Q.J.M. pursuant to Rule 84.16(b).